United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                December 10, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-10194
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JAVIER GUADALUPE AGUILAR,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:00-CR-260-6-Y
                      --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Javier Guadalupe Aguilar appeals his guilty-plea conviction

and sentence for conspiracy to distribute more than 100 kilograms

of marijuana.   Aguilar challenges the constitutionality of 21

U.S.C. § 841 and argues that the Supreme Court’s decision in

Harris v. United States, 536 U.S. 545, 556 (2002), calls into

question United States v. Slaughter, 238 F.3d 580 (5th Cir.

2000), cert. denied, 532 U.S. 1045 (2001), in which this court

upheld the constitutionality of 21 U.S.C. § 841.   In Harris, the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-10194
                                 -2-

Supreme Court upheld a federal statute that permitted a judge to

determine the presence or absence of a factor required for

determination of the applicable statutory minimum sentence.       536

U.S. at 568.    In Harris, the Supreme Court did not consider the

constitutionality of 21 U.S.C. § 841 or expressly reject this

court’s view of 21 U.S.C. § 841 in Slaughter.    One panel of this

court may not overrule the decision of another absent an

intervening decision to the contrary by the Supreme Court or the

en banc court.    See Hogue v. Johnson, 131 F.3d 466, 491 (5th Cir.

1997).   Because Slaughter has not been overruled and is still

binding precedent in this circuit, Aguilar’s argument is

foreclosed.    The district court’s judgment is AFFIRMED.   The

Government’s motion for summary affirmance is GRANTED.